[Cite as Johnson v. Michael, 2018-Ohio-234.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



DUANE JOHNSON                                  :    JUDGES:
                                               :    Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellant                    :    Hon. Craig R. Baldwin, J.
                                               :    Hon. Earle E. Wise, Jr., J.
-vs-                                           :
                                               :
KATHRYN MICHAEL                                :    Case No. 2017CA00205
                                               :
        Defendant-Appellee                     :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2017CV01799




JUDGMENT:                                           Dismissed




DATE OF JUDGMENT:                                   January 22, 2018




APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellee

DUANE JOHNSON, Pro Se                               MICHAEL J. DEFIBAUGH
825 Diagonal Road                                   JOHN CHRISTOPHER REECE
Akron, OH 44320                                     161 South High Street
                                                    Suite 202
                                                    Akron, OH 44308
Stark County, Case No. 2017CA00205                                                        2

Wise, Earle, J.

       {¶ 1} Plaintiff-Appellant, Duane Johnson, appeals the October 26, 2017 judgment

entry of the Court of Common Pleas of Stark County, Ohio, transferring venue to the Court

of Common Pleas of Summit County, Ohio. Defendant-Appellee is Kathryn Michael.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On September 1, 2017, appellant filed a pro se complaint against appellee

in the Court of Common Pleas of Stark County, Ohio. Appellant alleged bare claims for

trespass and dereliction of duty, without including any facts regarding the nature of the

allegations.

       {¶ 3} On October 5, 2017, appellee filed a motion to transfer venue to Summit

County, Ohio. Appellee explained appellant's claims for relief centered on his arrest by

the Akron Police Department for making false alarms and his subsequent prosecution

and conviction in the Akron Municipal Court (Case No. 14CRB4243). Appellee was the

presiding judge in his case.

       {¶ 4} On October 12, 2017, appellant filed a response, objecting to the motion for

change of venue, but not disputing the explanation given by appellee. By judgment entry

filed October 26, 2017, the trial court granted the motion and transferred the case to

Summit County.

       {¶ 5} Appellant filed an appeal. Appellee filed a motion to dismiss for lack of a

final appealable order. This matter is now before this court for consideration. As appellant

failed to list any assignment of error pursuant to App.R. 16(A)(3), we glean the following

assignment from the state of the record:
Stark County, Case No. 2017CA00205                                                           3


                                                I

         {¶ 6} THE TRIAL COURT ERRED IN GRANTING THE MOTION TO TRANSFER

VENUE TO SUMMIT COUNTY.

         {¶ 7} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: "The appeal will be determined as provided by

App.R. 11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form."

         {¶ 8} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 9} This appeal shall be considered in accordance with the aforementioned

rules.

                                                I

         {¶ 10} Appellant claims the trial court erred in granting the motion to transfer venue

to Summit County. Appellee argues the appeal should be dismissed because an order

transferring a case for lack of venue is not a final appealable order. We agree with

appellee.

         {¶ 11} To be final and appealable, an order must comply with R.C. 2505.02.

Subsection (B) provides the following in pertinent part:
Stark County, Case No. 2017CA00205                                                         4


               (B) An order is a final order that may be reviewed, affirmed,

      modified, or reversed, with or without retrial, when it is one of the following:

               (1) An order that affects a substantial right in an action that in effect

      determines the action and prevents a judgment;

               (2) An order that affects a substantial right made in a special

      proceeding or upon a summary application in an action after judgment;

               (3) An order that vacates or sets aside a judgment or grants a new

      trial;

               (4) An order that grants or denies a provisional remedy and to which

      both of the following apply:

               (a) The order in effect determines the action with respect to the

      provisional remedy and prevents a judgment in the action in favor of the

      appealing party with respect to the provisional remedy.

               (b) The appealing party would not be afforded a meaningful or

      effective remedy by an appeal following final judgment as to all

      proceedings, issues, claims, and parties in the action.



      {¶ 12} As explained by this court in Mansfield Family Restaurant v. CGS

Worldwide, Inc. 5th Dist. Richland No. 00-CA-3, 2000 WL 1886226, *2 (Dec. 28, 2000):



               The only possible applicable paragraph is paragraph 4, regarding

      provisional remedies. " 'Provisional remedy' means a proceeding ancillary

      to an action, including, but not limited to, a proceeding for a preliminary
Stark County, Case No. 2017CA00205                                                      5


     injunction, attachment, discovery of privileged matter, or suppression of

     evidence."    R.C. 2505.02(A)(3).       The statutory definition does not

     specifically refer to proceedings to transfer venue nor are any of the listed

     proceedings akin to a transfer of venue. See Duryee [v. Rogers, 8th Dist.

     Cuyahoga No. 74963, 1999 WL 1204875 (Dec. 16, 1999)], supra. The

     basic purpose of R.C. 2505.02(A)(3) in categorizing certain types of

     preliminary decisions of a trial court as final, appealable orders is the

     protection of one party against irreparable harm by another party during the

     pendency of the litigation. Id. We find that a decision by a trial court to deny

     a request for change of venue does not involve the same degree of risk of

     irreparable harm to a party as the decisions made in the types of actions

     listed under 2505.02(A)(3). The types of provisional remedies listed under

     2505.02(A)(3) include decisions that, made preliminarily, could decide all or

     part of an action or make an ultimate decision on the merits meaningless or

     cause other irreparable harm. For instance, a preliminary injunction could

     be issued against a high school football player preventing him from playing

     football his senior year based on recruiting violations. The trial court could

     grant the attachment of property for which the owner has a ready buyer.

     Discovery of privileged material could force a person to divulge highly

     personal and sensitive information. If evidence critical to the prosecution of

     a criminal case is suppressed, the state could lose any meaningful chance

     at successful prosecution of a criminal. The decision to deny a change of

     venue does not result in any of the types of irreparable harm just listed.
Stark County, Case No. 2017CA00205                                                    6


      There is an adequate legal remedy from a decision denying a change of

      venue, after final judgment. In other words, it may be expensive to get the

      cat back in the bag, if a trial court errs when it denies a change of venue,

      but it can be done.     Whereas, when the types of decisions listed in

      2505.02(A)(3) are made, the cat is let out of the bag and can never be put

      back in. Therefore, denial of a request to change venue is not a final,

      appealable order.



      {¶ 13} The case sub judice involves not the denial, but the granting of a change

of venue.   As noted by this court in Jackson v. Friedlander, 5th Dist. Stark No.

2016CA00053, 2016-Ohio-7503, ¶ 9:



             This Court and the Ohio Supreme Court have previously held that

      the denial or granting of a motion to change venue is not a final, appealable

      order. Gray v. Lloyd Ward, P.C., 5th Dist. Fairfield No. 13 CA 42, 2014-

      Ohio-190; State of Ohio ex rel. Edwards v. Tompkins, 5th Dist. Muskingum

      No. CT2010-0035, 2011-Ohio-32; State ex rel. Lyons v. Zaleski, 75 Ohio

      St.3d 623, 665 N.E.2d 212 (1996).



      {¶ 14} Based upon the foregoing, we find the judgment appealed from is not a final

appealable order. Appellee's motion to dismiss is granted.
Stark County, Case No. 2017CA00205       7


      {¶ 15} This appeal is dismissed.

By Wise, Earle, J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/db 18